Citation Nr: 1112634	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  10-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to June 29, 2007, for the grant of service connection for psoriasis.

2.  Entitlement to a compensable disability rating for folliculitis of the buttocks.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the appellant's petition to reopen his previously denied claim of entitlement to service connection for psoriasis, granted the claim on the merits, and assigned a 30 percent disability rating, effective June 29, 2007, the date of the appellant's claim.  The appellant submitted a notice of disagreement with the assigned effective date in November 2009, and timely perfected his appeal in March 2010.

The appellant testified before the undersigned Veterans Law Judge in August 2010, during Travel Board hearing in Buffalo, New York.  A transcript of this proceeding has been associated with the appellant's VA claims file.


FINDINGS OF FACT

1.  In a January 26, 2006, rating decision, the RO declined to reopen the appellant's claim of entitlement to service connection for psoriasis; the appellant did not appeal that determination.

2.  The appellant did not submit an informal claim to reopen his previously denied claim of entitlement to service connection for psoriasis between January 26, 2006 and June 28, 2007.


3.  On June 29, 2007, the appellant submitted a new petition to reopen his previously denied claim of entitlement to service connection for psoriasis.

4.  In a May 2009 rating decision, the RO reopened the appellant's claim of entitlement to service connection for psoriasis (on the basis of evidence found in the February 2009 VA examination report), granted the claim on the merits, and assigned a 30 percent disability rating, effective June 29, 2007.

5.  On May 28, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw his appeal pertaining to his claim of entitlement to a compensable disability rating for folliculitis of the buttocks.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to June 29, 2007, for the grant of service connection for psoriasis, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2010).

2.  The criteria for withdrawal of the appeal for a compensable disability rating for folliculitis of the buttocks by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the appellant was provided with appropriate notice in March 2009.

As the May 2009 rating decision currently on appeal was fully favorable to the appellant, the Board finds that the statutory notice has served its purpose and additional notice was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him a VCAA notice if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law).  A February 2010 statement of the case provided notice on the "downstream" issue of an earlier effective date and re-adjudicated the matter after the appellant and his representative responded and further development was completed.  Notably, the appellant has not alleged prejudice from any downstream notice defect.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

All evidence relevant to the Veteran's claim has been secured.  It is noteworthy that determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The appellant has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

II.  Earlier Effective Date

The appellant seeks an effective date prior to June 29, 2007, for the assignment of service connection for psoriasis.

Governing Law and Regulations

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  The effective date for a grant of benefits on the basis of the receipt of new and material evidence received after final disallowance, or in the case of reopened claims, is the date of the receipt of the new claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii), (r).   A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2010); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits].

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2010).


Analysis

Based upon a complete review of the evidence on file, and for reasons and bases expressed immediately below, the Board finds that the currently assigned effective date of June 29, 2007, is the earliest effective date assignable for service connection for psoriasis as a matter of law.

As has been discussed in the law and regulations section above, the assignment of an effective date for service connection is in essence governed by the date of filing with VA of a claim therefore.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  The Board's inquiry thus is limited by operation of law to whether a claim of entitlement to service connection for psoriasis was filed before the current effective date of the award in question, June 29, 2007.

VA's statutory duty to assist means that VA must liberally read all documents submitted to include all issues presented.  See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Crucially, however, in Brannon v. West, 12 Vet. App. 32 (1998), the Court observed that while the VA must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant.  The Court has further held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356 (1995).

Review of the evidence associated with the claims file between January 26, 2006 [the date of the rating action which declined to reopen the appellant's claim of entitlement to service connection for psoriasis] and June 28, 2007 [the date of the VA Form 9, on which the appellant indicated he wished to again pursue his claim for psoriasis], the record is completely negative for any indication that the appellant wished to reopen his claim.  VA Medical Center (VAMC) treatment records revealed continuing treatment in the Dermatology Clinic for the appellant's psoriasis, but each record indicated that the appellant's condition was well-controlled and at no time did he voice any complaints that could be reasonably construed as a claim to reopen.  See VAMC Dermatology Clinic Records; March 2, 2006, July 6, 2006, February 8, 2007, and May 10, 2007.  In March 2007, the appellant also submitted photographs of his skin condition.  However, as noted above, the term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2010).  Neither the aforementioned VAMC treatment records, nor the appellant's photographs, evidence a specific belief in entitlement to a benefit.

Though the appellant contends that the effective date for his psoriasis award should be the date he was discharged from service (May 3, 1969), he has not alleged that clear and unmistakable error (CUE) exists in the prior final rating decisions of record (dated in December 1969, July 1980, November 1994 and January 2006), which denied the same claim.  Thus, the question becomes whether there was either a formal or informal claim of service connection for psoriasis between the January 26, 2006 final decision and the June 29, 2007 document which the RO has determined to be a claim to reopen the claim of service connection for psoriasis.  The Veteran has submitted statements from August 2006 to June 11, 2007; however, none of these statements identified a claim of service connection for psoriasis.  In this regard, an August 2006 statement identified a claim for an increase rating concerning the service-connected folliculitis of the buttocks.  A January 2007 statement pertained to a notice of disagreement as it pertained to the claims of service connection for impotency and PTSD, as well as a claim for increase for the folliculitis scar.  A follow-up to the notice of disagreement was submitted in March 2007 and spoke to the severity of his already service-connected condition.  The remaining statements during this time pertained to PTSD and coronary artery disease.  To the extent that the Veteran argues that his disagreement with the assigned rating for folliculitis of the buttocks also amounted to a claim of service connection for psoriasis, the Board finds that his argument must fail.  In this regard, in order to be recognized as a claim, the communication must request an entitlement to an identified benefit-the communication must indicate an intent to apply for a particular benefit.  38 C.F.R. § 3.1(p), 3.151, 3.155.  The correspondences between the last final decision in January 2006 and June 29, 2007, the determined claim of service for psoriasis, fail to identify a benefit of service connection for psoriasis.  As such, the date of the claim can be no earlier than June 29, 2007.  As the date of the claim is the earliest assignable date for the grant of service connection for psoriasis, the Board finds the preponderance of the evidence is against the claim for entitlement to an effective date prior to June 29, 2007, for the grant of service connection for psoriasis.  The benefit sought on appeal is accordingly denied.

III.  Withdrawal of Appeal

The appellant filed his original claim of entitlement to a compensable disability rating for folliculitis of the buttocks in January 2005.  In January 2006, the RO denied the appellant's claim and continued the noncompensable disability rating.  The appellant submitted a notice of disagreement with this determination in January 2007, and timely perfected his appeal in June 2007.  A supplemental statement of the case was issued in March 2009, and on May 28, 2009, the RO received a statement from the appellant indicating that he wished to withdraw his claim.

The Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal with regard to the issue of entitlement to a compensable disability rating for folliculitis of the buttocks and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.



ORDER

Entitlement to an effective date prior to June 29, 2007, for the grant of service connection for psoriasis, is denied.

The issue of entitlement to a compensable disability rating for folliculitis of the buttocks is dismissed.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


